United States Court of Appeals
                        FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                               _____

No. 20-7104                                                  September Term, 2021
                                                             FILED ON: September 21, 2021

POTOMAC ELECTRIC POWER COMPANY,
                  APPELLANT

v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,
                 APPELLEE
                                    _____

                           Appeal from the United States District Court
                                   for the District of Columbia
                                       (No. 1:19-cv-02709)
                                              _____

        Before: SRINIVASAN, Chief Judge, MILLETT, Circuit Judge, and GINSBURG, Senior
        Circuit Judge.

                                       J U D G M E N T

        This appeal was considered on the record from the United States District Court for the
District of Columbia and on the briefs of the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. R.
34(j). The panel has accorded the issues full consideration and has determined that they do not
warrant a published opinion. See D.C. Cir. R. 36(d). It is hereby

        ORDERED AND ADJUDGED that the judgment of the district court be affirmed.

        Potomac Electric Power Company (Pepco) alleged Washington Metropolitan Area
Transit Authority’s (WMATA) negligence resulted in a switchgear at WMATA’s worksite
exploding, damaging Pepco’s property. In its amended complaint, Pepco relied upon the
doctrine of res ipsa loquitur to state its negligence claim. The district court granted WMATA’s
motion to dismiss because Pepco’s complaint did not plausibly allege the third element of a
negligence claim under the doctrine of res ipsa loquitur, to wit:

     “(1) The event must be of the kind which ordinarily does not occur in the absence of
     someone’s negligence; (2) it must be caused by an agency or instrumentality within the
     exclusive control of the defendant; [and] (3) it must not have been due to any voluntary action
     or contribution on the part of plaintiff.”
Bell v. May Dep’t Stores Co., 866 F.2d 452, 455 (D.C. Cir. 1989) (quoting Rassoulpour v.
Washington Metro. Area Transit Auth., 826 F.2d 98, 100 (D.C. Cir. 1987)).

        Pepco provided the electricity running through the switchgear that exploded, but it
pleaded no facts allowing the inference that its electrical system did not cause the explosion.
Pepco’s sole sentence on the subject in its amended complaint was conclusory: “While Pepco
provided electricity as it does to all of its customers, it took no voluntary action that contributed
to the explosion of Defendant’s switchgear.” Such “[t]hreadbare recitals of the elements of a
cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). The allegation that the flow of Pepco’s electricity was equivalent to the
flow provided to “all of its customers” does not plausibly allow the inference that the flow of
electricity contained no surges or other defects that could have contributed to the explosion.
Although Pepco need not prove at this stage that its negligence did not contribute to the
explosion, it must plead facts allowing a plausible inference that it did not contribute to the
explosion; this it did not do. Therefore, the district court properly dismissed Pepco’s complaint.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The clerk is
directed to withhold issuance of the mandate herein until seven days after disposition of any
timely petition for rehearing. See D.C. Cir. R. 41.

                                            Per Curiam


                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Daniel J. Reidy
                                                              Deputy Clerk




                                                 2